DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered.


Status of claims
This office action is in response to the amendment received on 02/16/2021.
Claims 1 and 2 were amended.
Claims 10 and 13-20 were canceled.
Claims 1-9, 11 and 12 are pending.
Claims 1-9, 11 and 12 were examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  The amended first step of claim 1 was amended to recite: 
receiving at a gateway computer connected between a payment switch, a payment card network and a token directory, a transaction request message, the transaction request message via the payment card network, the transaction request message including a payment token, said payment token previously issued to an account holder”;

The claim is objected for to lack of punctuations (commas) and lack of a verb in the phrase “the transaction request message via the payment card network.” Examiner suggests the following corrections:
receiving, at a gateway computer connected between a payment switch, a payment card network, and a token directory, a transaction request message

 Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
o initiate an EFT transaction to be funded from said bank deposit account owned by the account holder”, a statement of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Claim 1 is a method claim and recites “said payment token previously issued to an account holder...”; “wherein the payment token is translated into the funding account indicator… at the request of the gateway computer...”; “the bank account number identifying a bank deposit account owned by the account holder...” language directed to not positively recited method steps. See MPEP 2111.04. Claim 1 is a method claim and recites “a gateway computer connected between a payment switch, a payment card network and a token directory”. However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)). Since claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception), this language is identified in italics below. 


a. “receiving at a gateway computer connected between a payment switch, a payment card network and a token directory, a transaction request message, the transaction request message via the payment card network, the transaction request message including a payment token, said payment token previously issued to an account holder”;b. “translating the payment token into a funding account indicator, the funding account indicator in a format defined for payment card account numbers, said format defined by a payment account system, the funding account indicator different from the payment token, wherein the payment token is translated into the funding account indicator by the token directory at the request of the gateway computer”;c. “translating, by the gateway computer, the funding account indicator into a bank account number, the bank account number identifying a bank deposit account owned by the account holder; and”;d. “transmitting, by the gateway computer to the payment switch, an EFT (electronic funds transfer) message to initiate an EFT transaction to be funded from said bank deposit account owned by the account holder, the EFT message including said bank account number.”


This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a gateway computer. Merely using a gateway computer only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: receiving… message…, translating… token into… indicator…, translating... indicator into… number…, transmitting… message…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a gateway computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of mitigating settlement risk. In addition, the recitation of the gateway computer as being “connected between a payment switch, a payment card network and a token directory” merely link the use of the judicial exception to a particular technological environment and do not meaningfully limit the claim. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of mitigating settlement risk.



e) further comprising: performing said EFT transaction in an ACH (automated clearing house) system. f) wherein said payment token is in said format defined for payment card account numbers. g) wherein said format defined for payment card account numbers requires said payment card account numbers to consist of a fixed pre- determined number of decimal digits. h) wherein said fixed pre-determined number of decimal digits is 16 decimal digits. i) wherein said payment token includes a BIN (bank identification number) portion. j) wherein said BIN portion of said payment token indicates that the payment token is for accessing an EFT system. k) wherein said bank account number is in an IBAN (International Bank Account Number) format. l) wherein the transmitting step includes transmitting the EFT message to an EFT network switch. m) wherein the EFT message includes a transaction amount. n) wherein the EFT message includes a recipient account identifier, the recipient account identifier identifying a financial account belonging to a merchant. 
With respect to claim 3, the claim further recites item f) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the token format is. Those statements are insufficient to significantly alter the eligibility analysis.With respect to claim 4, the claim further recites item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the token format is (i.e. number formats). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 5, the claim further recites item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the number is (i.e. 16 decimal digits). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 6, the claim further recites item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the portions of the token include (i.e. a BIN). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 7, the claim further recites item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what token portion "indicates". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 8, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the account number is (i.e. what format). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 11, the claim further recites item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a message includes (i.e. an amount). Those statements are insufficient to significantly alter the eligibility analysis.With respect to claim 12, the claim further recites item n) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a message includes (i.e. identifiers). Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 3, 4, 5, 6, 7, 8, 11, 12, which represent additional language f), g), h), i), j), k), m), n) do not alter the analysis provided with respect to independent claim 1. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.

With respect to claim 9, the claim recites item l) above, which represent the additional elements/functions of transmitting message to an EFT network switch. This language further elaborates in the abstract idea of mitigating settlement risk identified above with respect to the independent claim 1. The additional elements/functions are insufficient to integrate the abstract idea into a practical application as they generally link the use of the judicial exception to a particular technological environment. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 

Therefore, while dependent claim 9, which represents additional language l), slightly modify the analysis provided with respect to independent claim 1, these additional elements/functions are insufficient to render the dependent claim eligible, as detailed above. Therefore, this dependent claim is also ineligible.
With respect to claim 2, the claim recites item e) above, which represent the additional elements/functions of performing an EFT transaction in an ACH system. This language further elaborates in the abstract idea of mitigating settlement risk identified above with respect to the independent claim 1. However, the additional elements/functions integrate the abstract idea into a practical application by applying the judicial exception in some other meaningful way. Therefore, claim 2 is eligible under step 2A of the analysis.

Therefore, dependent claim 2, which represent additional language e), significantly alter the analysis provided with respect to independent claim 1. These additional elements/functions are sufficient to render the dependent claims eligible, as detailed above. Therefore, dependent claim 2 is eligible.










Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton (US 2016/0063487 A1), in view of Bondesen et al. (US 2015/0254664 A1) and in view of Kapur (US 2015/0134539 A1).

With respect to claim 1, Moreton teaches a method of routing a payment transaction (System for double blind authentication) comprising:  
receiving at a gateway computer connected between a payment switch, a payment card network and a token directory, a transaction request message, the transaction request message via the payment card network, the transaction request message including a payment token, said payment token previously issued to an account holder (see Fig. 5, merchant systems transmits tokenized FPAN2 to interchange system in step 506, paragraph [0084]. See also additional FPAN: FPAN2 and paragraphs [0017] and [0027]; Fig. 1, network 110, interchange systems 140 and/or Financial institution system 150, POS device 132,  and paragraphs [0018]-[0020] and [0028]-[0030]); 
translating the payment token into a funding account indicator, the funding account indicator in a format defined for payment card account numbers, said format defined by a payment account system, the funding account indicator 
translating, by the gateway computer, the funding account indicator into a bank account number, the bank account number identifying a bank deposit account owned by the account holder (see Fig. 5, step 510, determining a primary account number associated with the FPAN2, paragraphs [0033], [0034] and [0088]); and 
transmitting, by the gateway computer to the payment switch, a… message to initiate a... transaction to be funded from said bank deposit account owned by the account holder, the... message including said bank account number (see Fig. 5, step 520, the primary account number is transmitted for transaction processing, paragraph [0088]). 

Although Moreton discloses that back-end processor may generated daily ACH files for merchant settlement and the FPAN2 can be read by a magnetic stripe reader (see paragraph [0058] and [0073]), Moreton does not explicitly disclose a method comprising:  wherein the payment token is translated into the funding account indicator by the token directory at the request of the gateway computer; the message is an EFT (electronic funds transfer) message, and the transaction is an EFT transaction.  
However, Bondesen et al. disclose a method (Token collaboration network) comprising:  
wherein the payment token is translated into the funding account indicator by the token directory at the request of the gateway computer (see Tokens, paragraphs 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the tokenization service as disclosed by Bondesen et al. in the method of Moreton, the motivation being to prevent the user account number and other information from being presented to the merchant (see Bondesen et al., paragraph [0041]).

The combination of Moreton and Bondesen et al. does not explicitly disclose a method comprising:  the message is an EFT (electronic funds transfer) message, the transaction is an EFT transaction. 

However, Kapur discloses a method (System and method of processing point-of-sale payment transactions via mobile devices) comprising:  
the message is an EFT (electronic funds transfer) message, the transaction is an EFT transaction (see paragraphs [0049]-[0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the EFT procedures as disclosed by Kapur in the method of Moreton and Bondesen et al., the motivation being to allow a cardholder to perform transaction that transfers money to/from a financial account at a merchant location (see Kapur, paragraph [0011]).

With respect to claim 2, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Kapur disclose a method further comprising: performing said EFT transaction in an ACH (automated clearing house) system (see paragraph [0052]). 

With respect to claim 3, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Bondesen et al. disclose a method wherein said payment token is in said format defined for payment card account numbers (see Tokens may be 16-digit numbers (e.g. like credit, debit or other like account numbers), paragraph [0029]). 

With respect to claim 4, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, Bondesen et al. disclose a method wherein said format defined for payment card account numbers requires said payment card account numbers to consist of a fixed pre- determined number of decimal digits (see Tokens may be 16-digit numbers, paragraph [0029]). 

With respect to claim 5, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 4. Furthermore, Bondesen et al. disclose a method wherein said fixed pre-determined 

With respect to claim 6, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, Bondesen et al. disclose a method wherein said payment token includes a BIN (bank identification number) portion (see tokens or portions of tokens may be used as a stand in for routing information related to the financial institution associated with the account, paragraph [0027]). 

With respect to claim 7, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 6. Furthermore, Kapur disclose a method wherein said BIN portion of said payment token indicates that the payment token is for accessing an EFT system (see paragraphs [0050]-[0052]). 
With respect to claim 9, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Kapur disclose a method wherein the transmitting step includes transmitting the EFT message to an EFT network switch (see paragraphs [0049]-[0052]). 

With respect to claim 11, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 1. 

With respect to claim 12, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Kapur disclose a method wherein the EFT message includes a recipient account identifier, the recipient account identifier identifying a financial account belonging to a merchant (see target account, paragraph [0052]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moreton (US 2016/0063487 A1), in view of Bondesen et al. (US 2015/0254664 A1), in view of Kapur (US 2015/0134539 A1), in view of Strasding et al. (US 2015/0019431 A1)

With respect to claim 8, the combination of Moreton, Bondesen et al. and Kapur teaches all the subject matter of the method as described above with respect to claim 1. The combination of Moreton, Bondesen et al. and Kapur does not explicitly teach a method wherein said bank account number is in an IBAN (International Bank Account Number) format. 
The bank account number format description represents non-functional descriptive material. However, for compact prosecution, Strasding et al. discloses a method (Direct debit procedure) wherein said bank account number is in an IBAN 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the bank account format as disclosed by Strasding et al. in the method of Moreton, Bondesen et al. and Kapur, the motivation being to enhance data security by allowing the backend system to hold bank account data, tied to the anonymous identifier (tokenized FPAN2) of Moreton, Bondesen et al. and Kapur (see Strasding et al., paragraph [0015]).



Response to Arguments/Amendments

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 4-6, filed on 02/16/2021), with respect to the rejection of claims 1-9, 11 and 12 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. 
With respect to Step 2A, prong one in claims 1-9, 11 and 12, Applicant asserts “that the limitations of the independent claim cannot be considered as falling within the enumerated Organizing Human Activity grouping at least because the claimed subject matter is a method of operating a computerized payment transaction processing system that relies on extensive messaging among electronic devices. See MPEP 2106.04 II A 1”. Examiner respectfully disagrees. Prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether 
With respect to Step 2A, prong two in claims 1-9, 11 and 12, Applicant asserts “The specification of the present application teaches that the claimed method provides technological advantages such as provision of payment account network based services that may include fraud management and transaction alerts/controls. See, e.g. page 13, lines 13-15 of Applicant's specification. Another technological advantage provided by the claimed invention allows for EFT (electronic funds transfer) access to a deposit account via payment card account acceptance points. ”. Examiner respectfully disagrees. Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute 
With respect to the eligibility analysis and/or step 2B in claim 1, Applicant asserts “As previously stated, if one takes a practical, realistic and art-informed view of claim 1, and considers the disclosure of the application in determining what the claim is directed to, one would reach the conclusion that the claimed method is directed to a technological solution to a technological problem, and so is directed to statutory subject matter, and is not "abstract"”. Examiner respectfully disagrees. In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 6 and 7, filed on 02/16/2021), with respect to the rejection of claims 1-9, 11 and 12 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 7, filed on 02/16/2021), with respect to the rejection of claims 1-9, 11 and 12 under 35 USC § 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 8-10, filed on 02/16/2021), with respect to the rejection of claims 1-9, 11 and 12 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature
H. Harb, H. Farahat and M. Ezz, (NPL reference identified as “U” in PTO-892) disclose "SecureSMSPay: Secure SMS Mobile Payment model", including using any bank payment instrument (Credit Card, Debit Card, or even Current Account) without revealing confidential data during the payment.
A. Beikverdi, I. Kim and J. Song (NPL reference identified as “V” in PTO-892) disclose "Centralized Payment System Using Social Networks Account", including transferring digital money from users account to their verified bank accounts, in which money from systems bank account will be transferred to user B bank account.

 Patent Literature
Ginter et al. (US 5,892,900) disclose systems and methods for secure transaction management and electronic rights protection, including reducing transaction risk.
Fisher et al. (US 2003/0126094 A1) disclose persistent dynamic payment service, including allow a customer to avoid revealing his identity and credit card number to a merchant.
Ginter et al. (US 6,658,568 B1) disclose trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management, including a transaction authority monitoring the status of an electronic transaction and/or process and maintains a secure, reliable record of what has happened so far and what still needs to happen for the overall transaction and/or process to complete.
Fitzgerald et al. (US 2006/0006226 A1) disclose method for electronic payment, including a surrogate card number tied to the consumer's "real" card number.
Brown et al. (US 2008/0015988 A1) disclose proxy card authorization system, including a proxy card that can act as proxy for one or more of the real payment cards.
Oskolkov et al. (US 2013/0060708 A1) disclose user verification for electronic money transfers, including a one-time secure token that can only be used for a single withdrawal of purchase and multiple funds transfer mechanisms.

Howard (US 2013/0151402 A1) discloses systems and methods for electronic payment using a mobile device for billing to a subscriber account, including generating a one-time "credit card" like number and using it as a normal credit card.
Rao (US 2014/0095383 A1) discloses system for anonymous funds transfer using adhoc staging accounts, including using a mobile device to receive funds into a bank account or to receive digital currency into a digital wallet.
Tamassia et al. (US 2014/0122301 A1) disclose systems and methods for mobile ordering and payment, including debiting a predetermined account of the user to effect a funds transfer through a mobile payment.
Scott et al. (US 2017/0017958 A1) disclose secure processing of electronic payments, including payment an authorization request comprising data representing a value associated with a portion of the amount payable to the merchant to be satisfied using funds from the corresponding funding source.
Pourfallah et al. (US 9,760,871 B1) disclose event-triggered business-to-business electronic payment processing apparatuses, methods and systems, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685